 

Exhibit 10.1 

 

DEFAULT WAIVER AND First AMENDMENT

TO

 Second Amended and Restated LOAN AND SECURITY AGREEMENT

 

This Default Waiver and First Amendment to Second Amended and Restated Loan and
Security Agreement (this “Amendment”) is entered into as of June 27, 2017, by
and between Silicon Valley Bank (“Bank”) and Sensus Healthcare, Inc. (f/k/a
Sensus Healthcare, LLC), a Delaware corporation (“Borrower”), whose address is
851 Broken Sound Parkway NW, Suite 215, Boca Raton, FL 33487.

 

Recitals

 

A.          Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of September 21, 2016 (as the same
may from time to time be amended, modified, supplemented or restated, the “Loan
Agreement”). Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

B.          Borrower is currently in default of the Loan Agreement for failing
to comply with the covenant set forth in Section 6.9(a) of the Loan Agreement
for the periods ended April 30, 2017, and May 31, 2017 (the “Existing
Defaults”).

 

C.          Borrower has requested that Bank waive its rights and remedies
against Borrower, limited specifically to the Existing Defaults. Although Bank
is under no obligation to do so, Bank is willing to not exercise its rights and
remedies against Borrower related to the specific Existing Defaults on the terms
and conditions set forth in this Amendment, so long as Borrower complies with
the terms, covenants and conditions set forth in this Amendment.

 

D.          Borrower has further requested that Bank amend the Loan Agreement to
(1) modify the financial covenant and (2) make certain other revisions to the
Loan Agreement as more fully set forth herein. Bank has agreed to so amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.            Waiver of Covenant Defaults.

 

Bank hereby waives Borrower’s Existing Defaults under the Loan Agreement. Bank’s
waiver of Borrower’s compliance of this covenant shall apply only to the
foregoing periods. Accordingly, hereinafter, Borrower shall be in compliance
with this covenant, as amended hereby.

 



 

 

 

Bank’s agreement to waive the above-described defaults (1) in no way shall be
deemed an agreement by Bank to waive Borrower’s compliance with the
above-described covenant as of all other dates, (2) shall not limit or impair
Bank’s right to demand strict performance of this covenant, as amended hereby,
as of all other dates, and (3) shall not limit or impair Bank’s right to demand
strict performance of all other covenants as of any date.

 

3.            Amendments to Loan Agreement.

 

3.1          Section 6.9 (Financial Covenants). Section 6.9(a) is amended in its
entirety and replaced with the following:

 

(a)          Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.35 to
1.00.

 

3.2          Section 13 (Definitions). The following term and its definition set
forth in Section 13.1 are amended in their entirety and replaced with the
following:

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) asset backed
securities having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; and (e) corporate bonds having
maturities of not more than one (1) year from the date of acquisition and having
a rating from Standard & Poor’s Ratings Group of at least A- or from Moody’s
Investors Service, Inc. of at least A3.

 

3.3          Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety:

 

“Adjusted EBITDA”

 

“Interest Expense”

 

“Net Income”

 

3.4          Exhibit B (Compliance Certificate). Exhibit B to the Loan Agreement
is amended in its entirety and replaced with Exhibit B attached hereto.

 

4.            Limitation of Waiver and Amendments.

 

4.1          The waiver and amendments set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 



 

 

 

4.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

5.            Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

5.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default other than the Existing Defaults has occurred and is continuing;

 

5.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

5.3          The organizational documents of Borrower most recently delivered to
Bank remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

 

5.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary action on the part
of Borrower;

 

5.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

5.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

5.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 



 

 

 

6.            Prior Agreement. Except as expressly provided for in this
Amendment, the Loan Documents are hereby ratified and reaffirmed and shall
remain in full force and effect. This Amendment is not a novation and the terms
and conditions of this Amendment shall be in addition to and supplemental to all
terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.

 

7.            Release by Borrower.

 

7.1          For good and valuable consideration, Borrower hereby forever
relieves, releases, and discharges Bank and its present or former employees,
officers, directors, agents, representatives, attorneys, and each of them, from
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

 

7.2          In furtherance of this release, Borrower expressly acknowledges and
waives any and all rights under any and all ordinances and statutory or
judicially created laws or rules of any jurisdiction which have a similar effect
as California Civil Code Section 1542 which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

 

7.3          By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

 



 

 

 

7.4          This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into this Amendment, and that Bank would
not have done so but for Bank’s expectation that such release is valid and
enforceable in all events.

 

7.5          Borrower hereby represents and warrants to Bank, and Bank is
relying thereon, as follows:

 

(a)          Except as expressly stated in this Amendment, neither Bank nor any
agent, employee or representative of Bank has made any statement or
representation to Borrower regarding any fact relied upon by Borrower in
entering into this Amendment.

 

(b)          Borrower has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary.

 

(c)          The terms of this Amendment are contractual and not a mere recital.

 

(d)          This Amendment has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Amendment is signed
freely, and without duress, by Borrower.

 

(e)          Borrower represents and warrants that it is the sole and lawful
owner of all right, title and interest in and to every claim and every other
matter which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify Bank,
defend and hold it harmless from and against all claims based upon or arising in
connection with prior assignments or purported assignments or transfers of any
claims or matters released herein.

 

8.            Ratification of Perfection Certificate. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated on or about September 14, 2016, and
acknowledges, confirms and agrees that the disclosures and information Borrower
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.

 

9.            Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

10.          Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 



 

 

 

11.           Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a waiver fee in an amount equal to One Thousand Five
Hundred Dollars ($1,500), and (c) payment of Bank’s legal fees and expenses in
connection with the negotiation and preparation of this Amendment.

 

12.          Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia.

 

[Signature page follows.]

 



 

 

 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 



BANK   BORROWER           Silicon Valley Bank   Sensus Healthcare, Inc.        
  By: /s/ Sam Subilia   By: /s/ Arthur Levine Name:  Sam Subilia   Name:  Arthur
Levine Title: Vice President    Title: Chief Financial Officer 

 



 

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 



TO: SILICON VALLEY BANK Date: ________________ FROM:  SENSUS HEALTHCARE, INC.  

 

The undersigned authorized officer of SENSUS HEALTHCARE, INC. (“Borrower”)
certifies that under the terms and conditions of the Second Amended and Restated
Loan and Security Agreement between Borrower and Bank (the “Agreement”), (1)
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.  
Reporting Covenant Required Complies       Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes  No Annual financial statement
(CPA Audited) + CC FYE within 150 days Yes  No 10-Q, 10-K and 8-K Monthly within
30 days Yes  No Transaction Report With each Advance request (during any
Non-Streamline Period) and monthly within 30 days Yes  No A/R & A/P Agings,
Deferred Revenue report Monthly within 30 days Yes  No Annual Financial
Projections FYE within 30 days and as updated Yes  No

 

Financial Covenant Required Actual Complies         Maintain on a Monthly Basis:
      Minimum Adjusted Quick Ratio 1.35:1.00 ____:1.00 Yes  No

 

Lockbox; Streamline Period Applies AQR ≥ 2.00:1.00* No Lockbox Required;
Streamline Period Yes   No 2.00:1.00 > AQR ≥ 1.50:1.00* Lockbox Required;
Streamline Period Yes   No AQR < 1.50:1.00 Lockbox Required; Non-Streamline
Period Yes   No

* At all times during the applicable Testing Month


 





 

 

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 



 

 

 

 

 

 

 

                  Sensus Healthcare, Inc.   BANK USE ONLY                      
      Received by:   By:               authorized signer Name:     Date:       
Title:                         Verified:                     authorized signer  
        Date:                                   Compliance
Status:          Yes     No



 



 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:____________________

 

I.       Adjusted Quick Ratio

 

Required:             1.35:1.00 (For financial covenants) 

2.00:1.00 (For Lockbox to not be required) 

1.50:1.00 (For Streamline Period eligibility (at all times during the applicable
Testing Month))

 

Actual:

 

A. Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank

$_____

 

B. Aggregate value of the net billed accounts receivable of Borrower

$_____

 

C. Quick Assets (the sum of lines A and B)

$_____

 

D. Aggregate value of Obligations to Bank

$_____

 

E. Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness
and the current portion of Subordinated Debt, and not otherwise reflected in
line D above that matures within one (1) year

 

$_____

 

F. Current Liabilities (the sum of lines D and E)

$_____

 

G.

Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue

 

$_____

 

H. Line F minus line G

$_____

 

I. Adjusted Quick Ratio (line C divided by line H) ____:1.00

 

Is line I equal to or greater than 1.35:1.00?

 

_____  No: Not in
compliance                                                         _____ Yes: In
Compliance

 

Has line I been equal to or greater than 2.00:1.00 at all times during the term
of this Agreement?

 

_____ No: Lockbox is
required                                                        _____Yes:
Lockbox is not required

 

Was line I equal to or greater than 1.50:1.00 at all times during the applicable
Testing Month?

 

_____ No: Non-Streamline
Period                                                    _____ Yes: Streamline
Period

 

